Citation Nr: 1825100	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left ankle condition.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee condition.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for sinusitis with headaches.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hearing loss.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left ankle disability. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for tinnitus.  

10. Entitlement to service connection for residuals, left heel condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran presented testimony before the undersigned Veterans Law Judge at a November 2017 Board hearing.  A transcript of the hearing is in the Veteran's electronic file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and left ankle, left heel, and left knee disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a final decision issued in August 2008, the RO denied the Veteran's claim of entitlement to service connection for a left ankle condition.

2.  Evidence received since the August 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle condition.

3.  In a final decision issued in August 2008, the RO denied the Veteran's claim of entitlement to service connection for a left knee condition.

4.  Evidence received since the August 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee condition.

5.  In a final decision issued in August 2008, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

6.  Evidence received since the August 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

7.  In a final decision issued in August 2008, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.

8.  Evidence received since the August 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.

9.  In a final decision issued in August 2008, the RO denied the Veteran's claim of entitlement to service connection for sinusitis with headaches.

10.  Evidence received since the August 2008 decision is not sufficient to reopen the claim of entitlement to service connection for sinusitis with headaches.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a left ankle condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for sinusitis with headaches is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis with headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for hearing loss is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The August 2008 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

10.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 



In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 


II. Analysis

An August 2008 rating decision last denied the service connection claims for a left knee disability, left ankle disability, bilateral hearing loss, tinnitus, and sinusitis with headaches.  According to the rating decision, service connection for sinusitis with headaches and a left knee condition were denied because the Veteran did not submit evidence showing that these conditions had become chronic or persisted since service.  Regarding his claims for a left ankle condition and tinnitus, the Veteran did not provide a response or evidence relating these disabilities to his service.  The RO denied the Veteran's hearing loss claim because the Veteran's STRs did not show audiometric findings that met the criteria for a grant of service connection or evidence that hearing loss manifested within one year of discharge from active duty. 

The Veteran was notified of the August 2008 decision and his appellate rights in an August 2008 letter.  The Veteran did not submit a notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for perfecting an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156 (b); Young, 22 Vet. App. at 466.  Accordingly, the August 2008 rating decision is final.  See 38 U.S.C. § 7105 (c); 38 U.S.C. § 20.1103.

For the reasons that follow, the Board finds that new and material evidence has been submitted to reopen the claims for a left knee disability, left ankle disability, bilateral hearing loss, and tinnitus.  New and material evidence has not been received to reopen the claim for sinusitis with headaches.  

A. Left Ankle and Left Knee 

New and material evidence has been submitted to reopen the claims for disabilities of the left knee and ankle.  The Veteran's November 2017 hearing testimony seems to suggest that a doctor told him that his in-service injury sustained while off-loading cargo from aircraft was related to his current left knee and ankle conditions.  See November 2017 Hearing Transcript ("I'm going to a Qi Gong doctor that has told me that, because of this injury, it kind of affects, not only my leg . . .").  The service treatment records show that the Veteran injured his left knee in service.  At the time of the August 2008 rating decision, the Veteran had not stated that a medical professional had told him that his left knee or ankle disabilities may be related to service.  A favorable medical opinion was not then of record.  For the purposes of determining whether new and material evidence has been submitted, the credibility of his testimony is presumed.  See Duran, 7 Vet. App. at 220.  

Accordingly, the Board finds that the Veteran's testimony satisfies the low threshold for reopening the claims for a left ankle disability and left knee disability.  See 38 C.F.R. § 3.156(a). 

B. Hearing Loss and Tinnitus

New and material evidence has been submitted to reopen the claims for bilateral hearing loss and tinnitus.  The Veteran's November 2017 hearing testimony indicates that he was exposed to noise from working on the flight line.  He stated that he first noticed hearing loss and tinnitus during active service.  This evidence is new to the file and relates to an unestablished fact necessary to substantiate the claim, namely whether there was in-service incurrence of a disease or injury linked to a current hearing loss disability or tinnitus.  This evidence is not duplicative or cumulative of the evidence of record at the time of the August 2008 rating decision, and raises a reasonable possibility of substantiating the claim.  

Accordingly, the claims for bilateral hearing loss and tinnitus are reopened.  See 38 C.F.R. § 3.156(a). 

C. Sinusitis with Headaches

New and material evidence has not been submitted to reopen the claim for sinusitis with headaches.  The Veteran has not submitted or identified any new pertinent evidence.  At the time of the August 2008 rating decision, the evidence of record included service treatment records showing treatment for sinusitis, and the Veteran's statement recorded in the August 2008 VA examination report that he had chronic sinusitis and headaches.  The examiner concluded based on an X-ray study and review of the Veteran's symptoms that he did not have a current diagnosis of sinusitis.  The examiner diagnosed tension headaches.  The examiner noted that the Veteran had been prescribed medication for rhinitis in March 2007.  Since the August 2008 rating decision was issued, the treatment records added to the file do not show diagnoses of sinusitis or complaints of sinus problems or headaches.  The Veteran did not provide new information regarding these conditions in his hearing testimony, other than stating that he received treatment for headaches.  The fact that the Veteran has headaches was already established at the time of the August 2008 rating decision.  Accordingly, new and material evidence has not been submitted.  

In sum, new and material evidence has not been submitted to reopen the service connection claim for sinusitis with headaches.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a left ankle condition has been received; the appeal is granted to this extent only.

New and material evidence to reopen a claim of entitlement to service connection for a left knee condition has been received; the appeal is granted to this extent only.

New and material evidence to reopen a claim of entitlement to service connection for hearing loss has been received; the appeal is granted to this extent only.

New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received; the appeal is granted to this extent only.

The petition to reopen the service connection claim for sinusitis with headaches is denied. 


REMAND

Although the Board regrets the delay, the Board must remand the reopened claims and the claim for a left heel condition to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding his left ankle and left knee claims, the Veteran received a VA examination in April 2008.  The examiner noted that the Veteran's left ankle disability was age-related and that there was no mention of any left ankle disability within the Veteran's STRs.  However, it is well-settled that the absence of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.  

Furthermore, at his November 2017 hearing, the Veteran testified that he received treatment for a swollen left ankle and left knee during active service.  He also noted that when he returned to duty, he limped and continued to experience swelling of his left ankle and left knee until the end of service.  The Veteran also testified that he sought treatment for his left leg issues after service.

Given the foregoing, the Board finds that a new examination and opinion are needed to help determine the current nature and etiology of the Veteran's left ankle and left knee disabilities.  

Because the Veteran's service connection claim for a left heel condition may be affected by the outcome of the claims for disabilities of the left knee and ankle, the Board will defer a decision on this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

A VA examination and opinion are warranted with regard to the claims for bilateral hearing loss and tinnitus.  At his November 2017 Board hearing, the Veteran noted that his military occupational specialty (MOS) was airport operations.  He testified that his duties included loading and off-loading aircraft and the operation of the passenger service area and that he did not wear any hearing protection.  The Veteran's Form DD 214 demonstrates that his MOS was a "60550 Pass Service Specl."  A VA examination has not been provided to determine whether the Veteran's hearing loss and tinnitus are related to his exposure to airplane engine noise in service.  The evidence is sufficient to trigger VA's duty to provide such an examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that a remand is necessary to schedule a VA examination to determine the etiology of the Veteran's claimed hearing loss and tinnitus.

The Veteran testified that he received treatment from Dr. Bullock, Dr. Fanty, and a primary care physician.  The AOJ should attempt to obtain these records on remand.  Additionally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records.

2.  Attempt to obtain treatment records from Dr. Bullock, Dr. Fanty, and from the Veteran's primary care physician by providing him with the necessary releases.  If any records are not obtained, notify the Veteran and document the unavailability of the records.

3.  Contact the Veteran to ask if there are any other private records pertaining to his disabilities or other records relevant to the claim.  After obtaining any necessary releases, request any records identified by the Veteran.  If any identified records are not obtained, notify the Veteran and document the unavailability of the records.

4.  After obtaining any medical records, arrange for a VA examination and opinion to address the etiology of the Veteran's left ankle and left knee disabilities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all clinical findings reported. 

After examining the Veteran and reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left ankle or left knee condition is related to the in-service injury sustained while off-loading cargo from a plane or otherwise related to service.  

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.  If any of the above requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate the Veteran's claimed bilateral hearing loss and tinnitus and to provide an opinion as to whether any hearing loss or tinnitus is related to active service.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

After examining the Veteran and reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's hearing loss (if a hearing loss disability is established) and tinnitus are related to in-service noise exposure due to his duties working on or near the flight line. 

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.  If any of the above requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


